     Case 1:03-md-01570-GBD-SN Document 4245 Filed 11/07/18 Page 1 of 2




                                         November 7, 2018

Via ECF

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

       Re:     In re Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

        Saudi Arabia respectfully requests that the Court consider this brief sur-reply letter in
response to Plaintiffs’ reply letter dated November 6, 2018. Our sur-reply is limited to two
points: an answer to Plaintiffs’ erroneous allegation (at 2) that Saudi Arabia makes a “false
claim” about the contents of the 9/11 Report, and an update on Saudi Arabia’s inquiry
concerning Abdullah Ali Saleh Al Jaithen.

        On the first point, our letter of November 2 stated (at 4) that we understood Plaintiffs to
be alleging that Adel Mohamed Al Sadhan and Mutaeb Abdelaziz Al Sudairy stayed in the same
residence “that Al Bayoumi found for the two hijackers (Al Hazmi and Al Mihdhar) in 2000.”
(Emphasis added.) Our letter further correctly stated (at 4) that, according to the 9/11 Report, Al
Hazmi and Al Mihdhar stayed at that residence “only from February 2000 to May 2000.”1
Plaintiffs now say that the residence at issue was the hijackers’ second residence – to which they
moved in May, and which Al Mihdhar left after “only about a month,” but at which Al Hazmi
stayed until December. 9/11 Report 220; see Pls. Reply 2. Plaintiffs’ original submission was
unclear on this point; it is confusing at best to refer to a place Al Mihdhar stayed for such a brief
period as the hijackers’ residence “during their time in San Diego.” Pls. Letter 4 (Oct. 26, 2018)
(emphasis added). Further, Plaintiffs now admit that they do not know “whether one or both of
the hijackers lived in the house at the same time as . . . Sadhan and Sudairy,” but merely seek to
find that out through discovery. Pls. Reply 2.



       1
         9/11 Report 219-20 (Al Hazmi and Al Mihdhar met Al Bayoumi in San Diego “on
February 4” and he helped them “locat[e] an apartment”; they “immediately started looking for a
different place to stay”; they “moved in” to their next residence “on May 10, 2000”).
     Case 1:03-md-01570-GBD-SN Document 4245 Filed 11/07/18 Page 2 of 2




The Honorable Sarah Netburn
November 7, 2018
Page 2

         On the second point, our letter of November 2 discussed Plaintiffs’ request for discovery
concerning Abdullah Ali Saleh Al Jraithen (or Al Jaithen), and informed the Court (at 2) that
“[a]fter reasonable (but ongoing) inquiry, Saudi Arabia has been unable to confirm that such an
individual was employed by the Ministry of Islamic Affairs during the relevant period.” As a
result of that inquiry, we now understand that an individual named Abdullah Ali Saleh Al Jaithen
is currently employed by the Ministry of Islamic Affairs and was also employed by the Ministry
of Islamic Affairs during the relevant period. Saudi Arabia maintains its view, as set forth in our
letter, that Plaintiffs’ allegations relating to Al Jaithen do not warrant further discovery.

       Because Saudi Arabia does not intend to request that any part of this letter be kept under
seal, we are filing it on the public docket in the first instance.

                                                     Respectfully submitted,

                                                     /s/ Michael K. Kellogg

                                                     Michael K. Kellogg


 cc: The Honorable George B. Daniels (via facsimile)
     All MDL Counsel of Record (via ECF)
